Name: Commission Regulation (EC) NoÃ 210/2005 of 8 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 9.2.2005 EN Official Journal of the European Union L 36/1 COMMISSION REGULATION (EC) No 210/2005 of 8 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 8 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 119,9 204 57,3 212 157,6 248 82,5 624 81,4 999 99,7 0707 00 05 052 172,7 068 61,4 204 66,7 999 100,3 0709 10 00 220 36,6 999 36,6 0709 90 70 052 193,0 204 179,2 999 186,1 0805 10 20 052 51,6 204 45,9 212 47,1 220 38,4 400 45,0 421 23,4 448 32,0 624 68,4 999 44,0 0805 20 10 052 76,5 204 80,3 624 72,5 999 76,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 60,4 204 91,1 400 79,1 464 129,9 624 76,2 662 42,4 999 79,9 0805 50 10 052 47,8 220 27,0 999 37,4 0808 10 80 400 99,0 404 73,8 528 96,4 720 46,9 999 79,0 0808 20 50 388 92,4 400 87,4 528 86,6 720 41,5 999 77,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.